DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the phrase "such as" in line 3 renders the claim indefinite because it is unclear whether the limitations of “an air compressor, an air pump, a vacuum pump, or a fan” following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "the outer pot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the plurality of water lines" in lines 53-54.  There is insufficient antecedent basis for this limitation in the claim. This limitation will be interpreted to be “the plurality of water pipes”, as best understood by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Witt (US Patent 7418799) in view of Glaude (US PGPUB 20190183033) and West (D481103 S).
Regarding claim 1, Witt teaches system for facilitating growing a plant with roots or germinating a seed and starting a plant with roots, comprising:
at least one pot (pot 22; Fig. 1) having an upper rim (lip 28; Fig. 1) and a porous portion (see lower half of pot 22 which has perforations 26; Fig. 1)  for retaining soil for covering the roots of the plant or the seed (see Fig. 1, wherein the pot 22 retains soil and a plant). 
Witt does not teach a transportable modular aeration system adapted for use with a pressurized air source, such as an air compressor, an air pump, a vacuum pump, or a fan, for facilitating growing a plant with roots or germinating a seed and starting a plant with roots, comprising:
at least one root fan adapted for use buried in the soil in said at least one pot closely adjacent the seed or roots, said at least one root fan comprising a hollow annular member defining a plurality of holes; at least one inlet airline being connected between the pressurized air source and one of said plurality of holes of said at least one root fan, said at least one root fan adapted for aerating the soil closely adjacent the plant's roots or the seed, the airline being adapted for being disconnected from the pressurized air source and transportable to another location with said at least one root fan reconnected with another pressurized air source upon transport via the airline.
Glaude teaches a transportable modular aeration system adapted for used with a pressurized air source, such as an air compressor, an air pump, a vacuum pump, or a fan for facilitating growing a plant with roots or germinating a seed and starting a plant with roots (Abstract), comprising: 
 at least one root fan (ball 100; Fig. 1) adapted for use buried in the soil (see Fig. 6) in said at least one pot (pot 540) closely adjacent the seed or roots (see Fig. 6), said at least one root fan (ball 100) comprising a hollow member (ball 100 is hollow; para [0044]) defining a plurality of holes (holes 120 and port 110; Fig. 2); 
at least one inlet airline (supply tube 108; Figs. 6 and 11) being connected between the pressurized air source (pump 800 provides CO2; Fig. 6; para [0087]) and one of said plurality of holes (port 110) of said at least one root fan (ball 100), said at least one root fan (ball 100) adapted for aerating the soil closely adjacent the plant's roots or the seed (ball 100 aerates the soil surrounding the roots; para [0069]), the airline (supply tube 108) being adapted for being disconnected from the pressurized air source and transportable to another location with said at least one root fan reconnected with another pressurized air source upon transport via the airline (supply tube 108 is connected to the pressurized air source and is thus capable of being disconnected and transportable to another location for reconnection with another pressurized air source; para [0042]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a transportable modular aeration system, including: a root fan, an inlet airline, and a pressurized air source, as taught by Glaude, to the system of Witt since application of CO2 to the area adjacent the root system of a plant will benefit the plant by stimulating growth and thus increasing plant productivity, as recognized by Glaude (paras. [0009] and [0010]).
West teaches the at least one root fan comprising a hollow annular member defining a plurality of holes (see Fig. 6, wherein the root fan is hollow and annular and has a plurality of holes). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a hollow and annular shaped member with a plurality of holes, as taught by West, to the root fan of Witt, as modified by Glaude, since the device can be any shape which permits the diffusion of a fluid to a location in the growth medium, as recognized by Glaude (paras. [0042] and [0044]).
Regarding claim 2, Witt as modified teaches the limitations of claim 1 and further teaches 
wherein said at least one inlet airline (Glaude - supply tube 108; Figs. 6 and 11) is adapted to enter the outer pot (Witt - receptor 12; Fig. 1) and the inner pot (Witt – pot 22) adjacent a top rim of the outer pot (Glaude – see Fig. 6, wherein supply tube 108 enters the pot adjacent a top rim). 
Regarding claim 4, Witt as modified teaches the limitations of claim 1 and further teaches wherein said at least one root fan (Glaude – ball 100; Figs. 6 and 11) comprises a plurality of root fans (see Fig. 11, wherein a plurality of root fans are used together), wherein said hollow annular member (West – see Fig. 6) further comprises a plurality of hollow annular members (in the combination presented above, Glade teaches a plurality of root fans and it would be obvious to provide the hollow annular shape, of West, to the plurality of root fans (ball 100) of Glaude to teach a plurality of hollow annular members), each root fan (Glaude – ball 100) of  said plurality of root fans (Glaude – see Fig. 11) comprising one of said plurality of hollow annular members (as taught by the plurality of root fans of Glaude modified by the hollow annular member of West (see Fig. 6)), wherein said plurality of holes (Glaude - holes 120 and port 110; Fig. 1) are defined in said plurality of root fans (Glaude - Fig. 11), said plurality of holes being adapted for communicating compressed air from the air source, through said at least one inlet airline (Glaude – holes 120 and port 110 communicate compressed CO2 from pump 800 via supply tube 108; Fig. 4) , and through said plurality of holes of said plurality of hollow annular members (West – see Fig. 6, wherein the hollow annular member has a plurality of holes *also see explanation of a plurality of hollow annular members, above*) into soil closely adjacent one of each of the plurality of plants' roots and plant seeds for aerating soil and the plurality of plants' roots or seeds (Glaude – ball 100 communicates compressed air into soil near the plant’s roots), the aeration system being adapted for being modular and easily transportable with plants or seeds to another location with said plurality of root fans to be re-connected with another pressurized air source upon transport (Glaude - supply tube 108 is connected to the pressurized air source and ball 100 and is thus capable of being disconnected and transportable to another location for reconnection with another pressurized air source; para [0042]).
Regarding claim 7, Witt as modified teaches the limitations of claim 4 and further teaches wherein said at least one inlet airline (Glaude – supply tube 108; Figs. 6 and 11) further comprises a plurality of inlet airlines (Glaude – see Fig. 11, wherein a plurality of supply tubes are used in the system), each of said plurality of inlet airlines being adapted to be connected to the pressurized air source (Glaude – supply tubes 108 are adapted to be connected to an air source which supplies CO2; para [0095]) and one of said plurality of holes of said plurality of root fans adapted for communicating compressed air from the pressurized air source (Glaude – holes 120 and port 110 of balls 100 communicate compressed air from pump 800; para [0087]), through said plurality of inlet airlines (Glaude – supply tube 108; Fig. 11), and through said plurality of holes of said plurality of root fans into soil closely adjacent one of each of a plurality of plants' roots and seeds, for aerating soil and the plurality of plant's roots or seeds (Glaude - CO2 from pump 800 is pumped through port 110 and holes 120 of ball 100 into soil for aerating the soil; paras. [0064] and [0069]), the aeration system being adapted for being modular, disconnected from the air source, and transportable with the plants or seeds to another location with said plurality of root fans to be re-connected via said plurality of inlet airlines with another pressurized air source upon transport (Glaude – in the system of Glaude, the supply tube 108 is connected to the pressurized air source and ball 100 and is thus capable of being disconnected and transportable to another location for reconnection with another pressurized air source; para [0042]), and wherein each of said plurality of inlet airlines may be connected via any one of said plurality of holes of each said plurality of root fans (Glaude – supply tube 108 may be connected to holes 120 (indirectly via the interior walls of ball 100) or ports 110 (directly) of each of said balls 100; Fig. 5), each of said plurality of root fans (Glaude – balls 100) being adapted for being interconnected with the pressurized air source, or another pressurized air source, via one of said plurality of inlet airlines (Glaude – see Fig. 11, wherein a plurality of balls 100 are interconnected with a pressurized air source 500 via supply tubes).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Witt, Glaude and West as applied to claims 1, 2, 4, 7 above, and further in view of Villella (D399712) and Downs, Sr. (US PGPUB 20120005957).
Regarding claim 3, Witt as modified teaches the limitations of claim 2 and further teaches wherein said root fan (Glaude – ball 100) comprises an inner annular portion comprising a curved inner surface (West – see Fig. 6) and an outer annular portion comprising a curved outer surface (West – see Fig. 6).
Witt as modified does not teach an upper annular portion comprising a flat upper surface, a lower annular portion comprising a flat lower surface, and wherein said root fan is stadium shaped in cross-section.
Villella teaches wherein said root fan comprises an upper annular portion comprising a flat upper surface (see Fig. 1) and a lower annular portion comprising a flat lower surface (see Figs. 3-4).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the portions of the root fan of Witt, as modified, with an upper annular portion comprising a flat upper surface and a lower annular portion comprising a flat lower surface, as taught by Villella, depending on a user’s preferences and/or the position of the device in order to provide stability to the placement of the device, as understood by one of ordinary skill in the art.
Downs, Sr. teaches a plant growth an aeration system (Abstract) wherein said root fan is stadium shaped in cross-section (see Fig. 5, wherein sprayer means 16 is stadium shaped in cross-section).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the portions of the root fan of Witt, as modified, with a stadium shaped cross-section, as taught by Downs, Sr., since this shape provides a central opening which accommodates root growth, as recognized by Downs, Sr. (para [0047]).
Regarding claim 5, Witt as modified teaches the limitations of claim 3 and further teaches wherein said plurality of holes (Villella – see plurality of holes in Figs. 1-2) is defined in each of said upper annular portion (Villella – see Fig. 1), said inner annular portion (West – see Fig. 6), said outer annular portion (West; see Fig. 6), and said lower annular portion (Villella – see Figs. 3-4), for communicating air to a location exterior of said hollow annular member adjacent one of the plant roots and the seed (ball 100 (Glaude) communicates air to an area adjacent the plant roots and the seed (para [0064]) and if connected to the system of Glaude, the root fans of West/Villella would also communicate air to the area adjacent the plant roots and the seed). 
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Witt (as above) in view of Glaude (as above) and West (as above).
Regarding claim 13, Witt teaches a transportable modular irrigation system adapted for use with a water source, for providing an optimal amount of water to, and facilitating growth of one of a potted plant and a seed, comprising: 
- at least one inner pot (pot 22; Fig. 2) having at least a porous bottom portion (see lower half of pot 22 which has perforations 26; Fig. 1) and adapted for containing soil for hosting the plant or seed (see Fig. 1, wherein the pot 22 retains soil and a plant);
- a corresponding at least one outer pot (receptor 12; Fig. 3) adapted for connection to the water source (receptor 12 is connected to a water source by pipe 32; Col. 3, para 2; Fig. 4) and containing water to a certain level in a bottom portion of said corresponding at least one outer pot (see Fig. 5, wherein water W is in the bottom portion of receptor 12), said at least one inner pot (pot 22) adapted for residing partially nested (see Figs. 3-5) in an upper portion of said corresponding at least one outer pot (receptor 12), said at least one inner pot and said corresponding at least one outer pot together defining a closed space between the bottom portion of said at least one inner pot and a bottom portion of said corresponding at least one outer pot (see Fig. 5, wherein the configuration of the pots (pot 22 & receptor 12) is similar to applicant’s disclosed configuration), the bottom portion of said at least one inner pot adapted for being located above a water level adapted to be retained in the bottom portion of said corresponding at least one outer pot (see Fig. 5 wherein the bottom of pot 22 is above the water W which is retained in the bottom of receptor 12 and note that the water level in receptor 12 may change and the pot 22 is adapted for being located above a water level when the water level is below the pipes 32); 
- at least one wicking pad (wick 24; Fig. 5) adapted to be in fluid communication between water in the bottom portion of said corresponding at least one outer pot and the porous bottom portion of said at least one inner pot for wicking water from said corresponding at least one outer pot to the seed or plant in soil in said at least one inner pot (water W in receptor 12 is wicked up into the pot 22 via the wick 24 where the water W is used by the plant P; Col. 3, para 4);
- the transportable modular irrigation system (plant management system 10; Fig. 1) being adapted for being detached from the water source and transported with the plant or seed to another location to be re-connected with another water source upon transport (system 10 is connected to the water source W via inlet port 18 and pipe 32 which is thus also able to be detached from the water source W and is transportable to another location to be re-connected with another water source; Fig. 1).
Witt does not teach:
- a transportable combination modular aeration system adapted for use with a pressurized air source for providing an optimal amount of air to, and facilitating growth of one of a potted plant and a seed; 
- at least one inlet airline connected to the pressurized air source;    
- at least one root fan connected with said at least one inlet airline and adapted for use buried in soil in said at least one inner pot closely adjacent one of the plant's roots and the seed, said at least one root fan comprising a hollow annular member defining an air flow conduit, said hollow annular member having defined therein a plurality of holes communicating between the air flow conduit to a location exterior of said hollow annular member, wherein said at least one inlet airline is adapted to be connected to one of the plurality of holes of said hollow annular member, said hollow annular member being adapted to being buried by a user in soil closely adjacent one of the plant roots and the seed, with said at least one inlet airline adapted to enter said corresponding at least one outer pot and said at least one inner pot near top rim portions of the corresponding said at least one outer pot and said at least one inner pot, to allow the passage of air into soil at a location closely adjacent the plant roots or seed;
- the transportable modular aeration system being adapted for being detached from the pressurized air source and transported with the plant or seed to another location to be re-connected with another pressurized air source upon transport.
Glaude teaches:
a transportable modular aeration system adapted for use with a pressurized air source, and for providing an optimal amount of air to, and facilitating growth of one of a potted plant and a seed (Abstract; Figs. 6 & 11), comprising:   
- at least one inlet airline (supply tube 108; Figs. 6 and 11) connected to the pressurized air source (pump 800 provides CO2; para [0087]; Fig. 6);    
- at least one root fan (ball 100; Figs. 1, 6 and 11) connected with said at least one inlet airline (supply tube 108; Fig. 6) and adapted for use buried in soil in said at least one inner pot closely adjacent one of the plant's roots and the seed (see Fig. 6, wherein ball 100 is buried in the soil in pot 540 adjacent the plant’s 300 roots), said at least one root fan comprising a hollow member defining an air flow conduit (ball 100 is hollow and defines an air flow conduit; para [0044]), said hollow member having defined therein a plurality of holes communicating between the air flow conduit to a location exterior of said hollow member (ball 100 has holes 120 and port 110 which communicate the flow of air to a location exterior of ball 100; para [0044]) , wherein said at least one inlet airline (supply tube 108) is adapted to be connected to one of the plurality of holes of said hollow member (supply tube 108 is connected to port 110 of ball 100; Fig. 4), said hollow member being adapted to being buried by a user in soil closely adjacent one of the plant roots and the seed (ball 100 can be buried by a user in the soil adjacent the plant’s 300 roots; para [0082]), with said at least one inlet airline (Glaude – supply tube 108; Figs. 6 and 11) adapted to enter said corresponding at least one outer pot and said at least one inner pot near top rim portions of the corresponding said at least one outer pot and said at least one inner pot, to allow the passage of air into soil at a location closely adjacent the plant roots or seed (Witt teaches the at least one outer pot and at least one inner pot, Glaude teaches the inlet airline entering at the top rim of a pot, and in combination they teach wherein the airline enters the outer pot and the inner pot near their top rim portions to allow the passage of air into soil adjacent the plant roots);
- the transportable modular aeration system (Figs. 6 and 11; Abstract) being adapted for being detached from the pressurized air source and transported with the plant or seed to another location to be re-connected with another pressurized air source upon transport (supply tube 108 is connected to the pressurized air source and is thus capable of being disconnected and transportable to another location for reconnection with another pressurized air source; para [0042]).
Note, the combination of Witt as modified by Glaude teaches the transportable combination modular aeration (Glaude) and irrigation system (Witt).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a modular aeration system, including: an inlet airline, a pressurized air source, and a root fan, as taught by Glaude, to the system of Witt since application of CO2 to the area adjacent the root system of a plant will benefit the plant by stimulating growth and thus increasing plant productivity, as recognized by Glaude (paras. [0009] and [0010]).
West teaches a hollow annular member having defined therein a plurality of holes (see Fig. 6, where in the root fan is a hollow annular member with a plurality of holes).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a hollow and annular shaped member with a plurality of holes, as taught by West, to the root fan of Witt, as modified by Glaude, since the device can be any shape which permits the diffusion of a fluid to a location in the growth medium, as recognized by Glaude (paras. [0042] and [0044]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Glaude and West as applied to claim 13 above, and further in view of Dewey (US Patent 6453607).
Regarding claim 14, Witt as modified teaches the limitations of claim 13, as above, and further teaches wherein said hollow annular member (West - Fig. 6) of said at least one root fan (Glaude – ball 100) is generally curved in shape (West – see Fig. 6) and comprises an upper annular portion (West- see Fig. 6), a lower annular portion (West- see Fig. 6), an outer annular portion (West – see Fig. 6), and an inner annular portion (West – see Fig. 6), defining an air flow conduit (Glaude – ball 100 defines an airflow conduit), wherein at least one of the upper annular portion, the lower annular portion, the outer annular portion, and the inner annular portion defined therein a plurality of holes (West – see the plurality of holes in the inner annular portion; Fig. 6) communicating between the air flow conduit (Glaude – ball 100 defines an airflow conduit) to a location exterior of said hollow annular member (Glaude - ball 100 has holes 120 and port 110 which communicate the flow of air to a location exterior of ball 100; para [0044]).
Witt as modified does not teach said hollow annular member is generally torus-shaped.
Dewey teaches a fluid delivering member wherein said hollow annular member is generally torus-shaped (see Fig. 10).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the dispensing member of Witt, as modified, with a generally torus-shape, as taught by Dewey, in order to allow fluid to be dispensed from all directions around an object which increases air delivery efficiency to the root system of a plant, as recognized by Dewey (Col. 9, para 2). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Glaude, West and Dewey as applied to claim 14 above, and further in view of McSheehy (US Patent 5285968) and Dryden (D278075).
Regarding claim 15, Witt as modified teaches the limitations of claim 14 as above, and further teaches wherein the plurality of holes are defined in each said inner annular portion (West – see Fig. 6, wherein there are a plurality of holes in said inner annular portion), the plurality of holes communicating between the air flow conduit to a location exterior of said hollow annular member (Glaude – ball 100 communicates air flow to a location exterior of the ball 100 which has a hollow annular shape (as taught by West)), said hollow annular member (West – Fig. 6) thus being further adapted to allow the passage of air into soil in which said at least one root fan has been buried by a user closely adjacent the plant roots or seed for aerating the plant roots or seed (Glaude – ball 100 is adapted to allow the passage of air into soil in which ball 100 is buried close to plant roots; Fig. 6). 
Witt as modified does not teach wherein the plurality of holes are defined in each said upper annular portion, each said outer annular portion, and each said lower annular portion.
McSheehy teaches a fluid dispensing member wherein the plurality of holes are defined in each said upper annular portion (see Fig. 1).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the positions of the holes of the member of Witt, as modified, with a plurality of holes defined in each said upper annular portion as taught by McSheehy depending on the position of the fluid dispensing member relatively to the plants in order to allow sufficient amount of fluid to be delivered for optimal growth.
Dryden teaches a fluid dispensing member wherein the plurality of holes are defined in each said outer annular portion and each said lower annular portion (see Figs. 1 & 3).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the positions of the holes of the member of Witt, as modified, with plurality of holes are defined in each said outer annular portion and each said lower annular portion, as taught by Dryden, depending on the position of the fluid dispensing member relatively to the plants in order to allow sufficient amount of fluid to be delivered for optimal growth.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Glaude and West as applied to claim 13 above, and further in view of Potochnik (US Patent 5491928).
Regarding claim 16, Witt as modified teaches the limitations of claim 13, as above, but does not teach further comprising a detachable fastening system for releasably interconnecting said at least one inner pot and said corresponding at least one outer pot to help with moving and transport.  
Potochnik teaches a system comprising a detachable fastening system for releasably interconnecting said at least one inner pot and said corresponding at least one outer pot to help with moving and transport (the inner and outer containers releasably interconnected by lugs on the top rims of the containers which aids with movement and transport by a user; Col. 2, para 2; at least figs. 1-5).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Witt, as modified, with a detachable fastening system, as taught by Potochnik, in order to allow the pots to be securely attached to one another in a staple position to effectively deliver fluid for optimal growth.
Regarding claim 17, Witt as modified teaches the limitations of claim 16, as above, and further teaches wherein said at least one inner pot has porous sides and bottom (Witt – pot 22 has perforations 26 on the sides and at least one hole for entry of wick 24 at the bottom; see Fig. 3), wherein said detachable fastening system (Potochnik – lugs on top rims of the inner and outer pots; Fig. 1) comprises an upper rim portion on said at least one inner pot (Potochnik - inner container 14 has an upper rim at edge 22; Fig. 1), the upper rim portion having a retaining portion (Potochnik - shoulder 40; Fig. 4) and a receptacle portion (Potochnik - portions 41, 38 & 39; Fig. 4), and an upper flange portion on said corresponding at least one outer pot (Potochnik – outer container 12 has an upper flange which consists of a plurality of flange like lips 16; Fig. 1), the upper flange portion being adapted to be received and retained in the receptacle portion of said at least one inner pot at one relative rotation orientation between said at least one inner pot and said corresponding at least one outer pot (Potochnik – see Figs. 1-5, wherein the flange like lips 16 of container 12 are received and retained in the receptacle portion (portions 41, 38 & 39) of container 14 at one relative rotation orientation), the upper flange portion being retained in the retaining portion of the upper rim portion of said at least one inner pot when said corresponding at least one outer pot is twisted relative to said at least one inner pot with the upper rim portion and the upper flange portion being engaged, to help with moving and transport (Potochnik - Col. 3, lines 29-43; see Figs. 1-2 and 4).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Glaude and West as applied to claim 13 above, and further in view of Smith (US Patent 10264743).
Regarding claim 18,  Witt, as modified, teaches the limitations of claim 13, as above, and further teaches wherein:
 - said at least one root fan (Glaude – ball 100; Figs. 1, 6 and 11) comprises a plurality of root fans (Glaude – see Fig. 11, wherein there are a plurality of balls 100), each root fan of said plurality of root fans defining a plurality of holes (Glaude – balls 100 each have holes 120 and a port 110; Fig. 1); 
- a plurality of inlet airlines (Glaude - supply tubes 108 as seen in Fig. 11), each inlet airline connected to one of the plurality of holes of each root fan of said plurality of root fans and adapted to supply pressurized air from the pressurized air source to each air root fan of said plurality of root fans (Glaude – supply tubes 108 are connected to ports 110 of balls 100 to supply pressurized air from a pressurized air source to each ball 100; para [0044]; Fig. 11);
- a plurality of inner pots (Witt – pots 22; Fig. 1), having porous bottom portions (Witt – pots 22 have perforations on the bottom portions of the sidewalls and also at the most bottom portion where wick 24 extends therefrom; see Fig. 5) and upper rims and adapted for containing soil for hosting plants or seeds (Witt – pots 22 have lips 28 adapted for containing soil for hosting plants; see Fig. 2), said plurality of root fans (Glaude- balls 100; Fig. 11) adapted for being buried in soil (Glaude – see Fig. 6) in said plurality of inner pots (Witt – pots 22) closely adjacent the plants or seeds (Glaude – see Fig. 6, wherein ball 100 is buried in soil adjacent the plants); 
-a plurality of outer pots corresponding with said plurality of inner pots (Witt – a plurality of receptors correspond with a plurality of pots 22; Fig. 1), said plurality of outer pots having upper rims and adapted for containing water to a certain water level in bottom portions of said plurality of outer pots (Witt – receptor 12 have upper rims and contain water in a bottom portion; see Fig. 5), said plurality of inner pots adapted for residing in said plurality of outer pots (Witt – pots 22 reside in receptors 12; Fig. 1), said plurality of inner pots and said plurality of outer pots adapted for residing partially nested together defining at least partially enclosed spaces between the bottom portions of said plurality of inner pots and the bottom portions of said plurality of outer pots (Witt – see Figs. 1 and 3 wherein pots 22 are nested in receptors 12 and define at least partially enclosed spaces between the bottom portions of pots 22 and the bottom portions of receptors 12); 
- a plurality of wicking pads (Witt – wicks 24; Fig. 1), each wicking pad of said plurality of wicking pads adapted to be in fluid communication between water in the bottom portions of said plurality of outer pots and the porous bottom portions of said plurality of inner pots (Witt – see Figs 1 and 5, wherein wicks 24 communicate water between the bottoms of receptors 12 and the porous bottom portions of pots 22), said plurality of inlet airlines (Glaude – supply tubes 108) adapted for entering the soil in said plurality of inner pots (Witt – pots 22) near the upper rims (Glaude – see Fig. 6 wherein the supply tubes 108 enter near the upper rim) of said plurality of inner pots (Witt – pots 22) and the upper rims of said plurality of outer pots (Witt – receptor 22) adapted for aerating the soil closely adjacent the plants' roots or the seeds (Glaude – balls 100 aerate the soil closely adjacent the plants roots); 
- a plurality of water pipes (Witt – pipes 32; Fig. 1) connected to said plurality of outer pots (Witt – receptor 12; Fig. 1), wherein at least one of said plurality of water pipes is detachable from the water source (Witt – pipe 32 is connected to the water source and is thus detachable; Col. 3, para 4), and at least one of said plurality of inlet airlines is detachable from the pressurized air source (Glaude – supply tube 108 is connected to the pressurized air source and is thus detachable), to enable modular transport of the combination modular aeration and irrigation system to another location (Witt as modified by Glaude teaches the combination modular aeration and irrigation system which is transportable to another location), and subsequent re-connection of the plurality of root fans (Glaude – balls 100) with  a pump (Glaude – pump 800), and re-connection of the plurality of water lines (Witt – pipes 32) with another water source in a manner that water is not wasted during the relocation (Witt – pipes 32 are able to be connected to another water source such that a water is not wasted since a user may choose to turn off the water source during movement).  
Witt as modified does not teach an air compressor or fan.
Smith teaches an aeroponic root system (Abstract) comprising a fan (fan may be provided to circulate air; Col. 7, lines 44-47).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fan, as taught by Smith, to the system of Witt, as modified, since a fan is another device which can be used to provide circulating air which strengthens the plants and increases their yield capabilities, as recognized by Smith (Col. 7, para 4).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Glaude , West and Smith as applied to claim 18 above, and further in view of Potochnik (as above).
Regarding claim 19, Witt as modified teaches the limitations of claim 18, as above, and further teaches wherein said plurality of inner pots (Witt – pots 22) and said plurality of outer pots (Witt – receptors 12) but does not teach further comprise detachable fastening systems for releasably interconnecting said plurality of inner pots and corresponding said plurality of outer pots to help with moving and transport.  
Potochnik teaches a system comprising a detachable fastening system for releasably interconnecting said plurality of inner pots and corresponding said plurality of outer pots to help with moving and transport (the inner and outer containers releasably interconnected by lugs on the top rims of the containers which aids with movement and transport by a user; Col. 2, para 2; at least figs. 1-5).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Witt, as modified, with a detachable fastening system, as taught by Potochnik, in order to allow the pots to be securely attached to one another in a staple position to effectively deliver fluid for optimal growth.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Glaude , West, Smith and Potochnik as applied to claim 19 above, and further in view of Degraff (US PGPUB 20140075841).
Regarding claim 20 Witt, as modified, teaches the limitations of claim 19, as above, but does not teach wherein said plurality of inner pots are comprised 5of porous material.
Degraff taches a growing system (10; Fig. 1) wherein said plurality of inner pots are comprised of porous material (fabric container 104 is comprised of a porous material (fabric); Page 5, claims 11 and 12; Figs. 1-2).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an porous material, as taught by Degraff, to the system of Witt, as modified, since this material enhances a plants root structure and has a sufficient rigidity to hold its shape and even support large trees, as recognized by Degraff (para [0030]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Glaude (as above) in view of West (as above), Villella (as above), and Downs, Sr. (as above).
Regarding claim 21, Glaude teaches a root fan (ball 100; Fig. 1) adapted for being connected to a pressurized air source via an airline (pump 800 provides CO2 via supply tube 108; Fig. 6; para [0087]), the root fan being adapted for being buried in soil closely adjacent a seed or plant roots (see Fig. 6, wherein ball 100 is buried in soil close to plant roots), the root fan being adapted for transport with the seed or plant roots (ball 100 is able to be transported with the plant roots; see Fig. 6), the root fan (ball 100) comprising: an outer curved surface (see Fig. 1), said root fan (ball 100) defining a plurality of holes in said hollow member (ball 100 has holes 120; Fig. 5) , said root fan being adapted for aerating soil closely adjacent the plant roots or the seed (ball 100 aerates soil adjacent the plant roots; paras [0069] and [0084]).
Glaude does not teach the root fan comprising: a hollow annular member comprising an upper flat surface annular portion, an inner curved surface annular portion, an outer curved surface annular portion, and a lower flat surface annular portion, wherein said root fan is stadium shaped in cross- section.
West teaches a root fan comprising: a hollow annular member, an inner curved surface annular portion and an outer curved surface annular portion (see Fig. 6, wherein the root fan is a hollow annular member with an inner curved surface annular portion and an outer curved surface annular portion).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a hollow and annular shaped member with an inner curved surface annular portion and an outer curved surface annular portion, as taught by West, to the root fan of Glaude, since the device can be any shape which permits the diffusion of a fluid to a location in the growth medium, as recognized by Glaude (paras. [0042] and [0044]).
Villella teaches wherein said root fan comprises an upper annular portion comprising a flat upper surface (see Fig. 1) and a lower annular portion comprising a flat lower surface (see Figs. 3-4).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the portions of the root fan of Glaude with an upper annular portion comprising a flat upper surface and a lower annular portion comprising a flat lower surface, as taught by Villella, depending on a user’s preferences and/or the position of the device in order to provide stability to the placement of the device, as understood by one of ordinary skill in the art.
Downs, Sr. teaches a plant growth an aeration system (Abstract) wherein said root fan is stadium shaped in cross-section (see Fig. 5, wherein sprayer means 16 is stadium shaped in cross-section).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the portions of the root fan of Glaude with a stadium shaped cross-section, as taught by Downs, Sr., since this shape provides a central opening which accommodates root growth, as recognized by Downs, Sr. (para [0047]).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of plant growth systems which share similar structural limitations to those described in the current application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         

/DAVID J PARSLEY/               Primary Examiner, Art Unit 3643